
	
		II
		112th CONGRESS
		1st Session
		S. 695
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Pryor (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the use of electronic on-board recording
		  devices in motor carriers to improve compliance with hours of service
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Driver Compliance
			 Improvement Act.
		2.Electronic on-board
			 recording devices
			(a)AmendmentsSubchapter III of chapter 311 of title 49,
			 United States Code, is amended—
				(1)in section 31132—
					(A)by redesignating paragraphs (2) through
			 (11) as paragraphs (4) through (13), respectively; and
					(B)by inserting
			 after paragraph (1) the following:
						
							(2)driving
				time has the meaning given such term under section 395.2 of title 49,
				Code of Federal Regulations.
							(3)electronic
				on-board recording device means an electronic device that—
								(A)is capable of
				recording a driver’s duty hours of service and duty status accurately and
				automatically; and
								(B)meets the
				requirements under section 395.16(b) of title 49, Code of Federal
				Regulations.
								;
				and
					(2)in section 31137—
					(A)in the section heading, by striking
			 Monitoring
			 device and inserting Electronic on-board recording
			 devices; and
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)Electronic
				on-Board recording devicesAll commercial motor vehicles involved
				in interstate commerce and operated by a driver subject to the hours of service
				and the record of duty status requirements under part 395 of title 49, Code of
				Federal Regulations, shall be equipped with an electronic on-board recording
				device to improve compliance with hours of service regulations under such
				part.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the effective date of the final regulations prescribed by the Secretary of
			 Transportation pursuant to section 3.
			3.Rulemaking
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe final regulations to carry out section 31137 of
			 title 49, United States Code, as amended by section 2.
			(b)Performance
			 requirements and certification criteria
				(1)Performance
			 requirementsThe regulations prescribed by the Secretary under
			 this section shall establish performance requirements that require each
			 electronic on-board recording device to—
					(A)be integrally
			 synchronized with the vehicle’s engine control module;
					(B)identify each
			 driver subject to the hours of service and record of duty status requirements
			 under part 395 of title 49, Code of Federal Regulations;
					(C)accurately record
			 driving time;
					(D)provide real-time
			 recording of the vehicle’s location;
					(E)enable law
			 enforcement personnel to access the information contained in the device during
			 roadside inspections; and
					(F)be tamper
			 resistant.
					(2)Certification
			 criteria
					(A)In
			 generalThe regulations prescribed by the Secretary under this
			 section shall establish the criteria and a process for the certification of
			 electronic on-board recording devices to ensure that such devices meet the
			 performance requirements under this section.
					(B)Effect of
			 noncertificationElectronic on-board recording devices that are
			 not certified in accordance with the certification process referred to in
			 subparagraph (A) shall not be acceptable evidence of hours of service and
			 record of duty status requirements under part 395 of title 49, Code of Federal
			 Regulations.
					(3)Additional
			 requirementsThe regulations
			 prescribed by the Secretary under this section shall—
					(A)define a standardized user interface to aid
			 vehicle operator compliance and law enforcement reviews;
					(B)establish a secure process for standardized
			 and unique vehicle operator identification, data access, data transfer for
			 vehicle operators between motor vehicles, data storage for motor carriers, and
			 data transfer and transportability for law enforcement; and
					(C)establish a standard security level for
			 electronic on-board recording devices to be tamper resistant.
					(c)Effective date;
			 applicabilityBeginning on a date that is not later than 3 years
			 after the date of the enactment of this Act, the regulations prescribed
			 pursuant to this section shall apply to all motor carriers, commercial motor
			 vehicles, and vehicle operators subject to the hours of service and the record
			 of duty status requirements under part 395 of title 49, Code of Federal
			 Regulations.
			
